            Case 1:20-cv-06508-CM Document 4 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY JACKSON,
                              Plaintiff,                               20-CV-6508 (CM)
                     -against-                                     ORDER OF DISMISSAL
U.S. SECRET SERVICES,                                              UNDER 28 U.S.C. § 1651

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         On April 23, 2019, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Jackson v. Office of the Civil Rights

Comptroller, ECF 1:19-CV-1827, 6 (S.D.N.Y. Apr. 23, 2019). Plaintiff files this new pro se case,

seeks IFP status, but has not sought leave from the Court. This action is therefore dismissed

without prejudice for Plaintiff’s failure to comply with the April 23, 2019 order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to terminate all other pending matters.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 19, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
